Title: To George Washington from Samuel Beebee, 4 June 1789
From: Beebee, Samuel
To: Washington, George



New York June 4th 1789

The petition of Samuel Beebee of the City of New York humbly sheweth

That your Petitioner being early attached to the Independance of America and haveing suffered considerable losses by this attachment, from fire and being twice plundered by the Enemy; and by losses at Sea in the time of the War, risking his property for the good of his Country; and since the peace by accidental misfortunes is reduced to necessitous circumstances and cut off from a present prospect of supporting his family with the necessaries of life; which induces him to prefer this Petition to you Sir: requesting that you will nominate him as Clerk to some of the Public Offices that is now to be constituted under the new Government that he may be enabled to supply the necessitous wants of his family.
Your petitioner views the President in the light of a Parent to this country who in distributing favours will have respect to the wants of his children especially where merit is equal—and under these impressions shall, Ever pray

Samuel Beebee

